Exhibit 10.1

 

LOGO [g460918g78q55.jpg]

November 14, 2017

Johnson & Johnson Innovation-JJDC, Inc.

410 George Street

New Brunswick, New Jersey 08901

 

Re: Letter Agreement Release and Amendment to Investor Agreement

Ladies and Gentlemen:

This letter agreement (this “Agreement”) confirms the agreement between
Achillion Pharmaceuticals, Inc., a Delaware corporation (the “Company”) and
Johnson & Johnson Innovation-JJDC, Inc., a New Jersey corporation (“JJDC”)
regarding certain matters related to that certain Investor Agreement (the
“Investor Agreement”), dated July 1, 2015, by and between the Company and JJDC
and that certain letter agreement (the “Letter Agreement”), dated February 23,
2017, by and between the Company and JJDC, as set forth in greater detail below.
Defined terms used herein but not otherwise defined herein shall have the
meaning given to them in the Investor Agreement.

 

1. Background. On February 23, 2017, the Company filed a Registration Statement
(the “Registration Statement”) on Form S-3 (Registration No. 333-216197) with
the U.S. Securities and Exchange Commission (the “SEC”) to register, among other
things, 18,367,346 shares (the “Shares”) of common stock, par value $0.001 per
share, of the Company held by JJDC, which the Company agreed to register with
the SEC pursuant to the Investor Agreement. In connection with the filing of the
Registration Statement, JJDC entered into the Letter Agreement with the Company
pursuant to which JJDC agreed not to Dispose of any Shares until the earlier of
(i) January 31, 2018, or (ii) such date that is 60 days after the first public
announcement of top-line clinical results from Janssen Pharmaceuticals, Inc.’s
OMEGA-1 phase 2b clinical trial, without the prior approval of the Company. JJDC
has requested such prior approval of the Company to Dispose of the Shares.

 

2. Offering. In connection with the consummation of a one-time firm-commitment
underwritten public offering of the Shares (the “Offering”), the Company and
JJDC intend to enter into an underwriting agreement (the “Underwriting
Agreement”) with a group of underwriters, for which Goldman Sachs & Co. and
Leerink Partners LLC are expected to act as the representatives, and the Company
and JJDC hereby agree to the following, effective upon the execution and
delivery of such Underwriting Agreement:

 

  (a) the Company agrees to release the restrictions set forth in the Letter
Agreement relating to the Disposition of the Shares;



--------------------------------------------------------------------------------

  (b) the Company and JJDC agree to amend the Investor Agreement as follows:

 

  A. Section 1(jj) of the Investor Agreement is hereby amended by adding the
following at the end of the paragraph:

Furthermore, in connection with the first Underwritten Offering of Registrable
Securities held by the Investor, if the difference between the closing price of
the Common Stock on the Nasdaq Global Select Market immediately prior to the
public announcement of such Underwritten Offering on November 14, 2017 (the
“Closing Price”) and the price per share (the “Purchase Price”) at which the
underwriters for such Underwritten Offering purchase such Registrable Securities
from the Investor pursuant an underwriting agreement, expressed as a percentage
equal to one minus the quotient of the Purchase Price divided by the Closing
Price, multiplied by 100, and rounded to the nearest whole percentage point (the
“File-to-Offer Discount”), is greater than or equal to 5.0%, then the Company
shall pay or cause to be paid a portion of the Selling Expenses for such
Underwritten Offering in an amount equal to the quotient of the aggregate gross
offering price of such Underwritten Offering multiplied by the amount listed
under the heading “Achillion Coverage Fee Percentage” in the table below that
corresponds to the File-to-Offer Discount for such Underwritten Offering.

 

File-to-Offer Discount

   Achillion
Coverage Fee
Percentage
Calculation    Achillion Coverage Fee
Percentage

5.0%

   (20.0% x 6.0%) =    0.0120

6.0%

   (33.0% x 6.0%) =    0.0198

7.0%

   (50.0% x 6.0%) =    0.0300

8.0%

   (66.0% x 6.0%) =    0.0396

9.0%

   (80.0% x 6.0%) =    0.0480

Greater than or equal to 10.0%

   (95.0% x 6.0%) =    0.0570

As an example, if the File-to-Offer Discount is equal to 7.0% and the aggregate
gross offering price of such Underwritten Offering is equal to $70,000,000, then
the Achillion Coverage Fee Percentage would be equal to 0.0300, and the Company
would pay Selling Expenses in an amount equal to $2,100,000 for such first
Underwritten Offering. For the avoidance of doubt, the Company shall not be
required to pay any Selling Expenses for such Underwritten Offering if the
File-to-Offer Discount is less than 5.0%.

 

2



--------------------------------------------------------------------------------

  B. Section 2.10 of the Investor Agreement is hereby deleted in its entirety
and a new Section 2.10 is inserted in lieu thereof which reads as follows:

“Expenses. Except as specifically provided herein, all Registration Expenses
shall be borne by the Company. Except as otherwise specifically provided herein,
all Selling Expenses incurred in connection with any registration hereunder
shall be borne by the Holders of Registrable Securities covered by a
Registration Statement, pro rata on the basis of the number of Registrable
Securities registered on their behalf in such Registration Statement.

(c) Following the closing of the Offering, the Company and JJDC acknowledge and
agree that the Investor Agreement shall terminate in all respects and be of no
further force or effect; and the Company further agrees that the Selling
Expenses to be paid by the Company pursuant to this Agreement with respect to
the Offering shall be paid by the Company directly to the underwriters of the
Offering or JJDC, no later than the closing date of the Offering.

 

3. Abandoned Offering. In the event that (a) JJDC sells fewer than all of the
Shares in the offering, or (b) the Offering is not completed by December 1,
2017, then (except as set forth below), Section 2 above shall be void and have
no effect, and JJDC and the Company shall be entitled to the rights and subject
to the restrictions set forth in each of the Investor Agreement and the Letter
Agreement prior to the execution of this Agreement.

 

4. Company Waiver. Notwithstanding the provisions of Section 3, the Company and
JJDC, by mutual consent, each acting reasonably, may determine that JJDC may
sell less than all of the Shares in the Offering, and the Company will thereby
waive the requirement that JJDC sell all of the Shares in the Offering under
Section 3(a) of this Agreement, such determination and waiver to be made no
later than immediately prior to the pricing of the Offering. In such event,
(a) the provisions of Section 2(b) shall apply in respect of the Shares sold in
the Offering and (b) following the Offering, the portion of the Shares not sold
in the Offering shall remain subject to the restrictions set forth in the Letter
Agreement relating to the Disposition of the Shares notwithstanding the
provisions of Section 2(a) of this Agreement.

 

5. Miscellaneous. This Agreement shall be governed by and construed in
accordance with the Laws of the State of Delaware, without regard to the
conflict of laws principles thereof that would require the application of the
Law of any other jurisdiction. This Agreement may not be amended or modified
except by a written instrument signed by each of the parties hereto. This
Agreement may be executed in multiple counterparts, each of which shall be
deemed an original and all of which together shall constitute one and the same
instrument. This Agreement may not be assigned by any party hereto without the
prior written consent of the other parties hereto. This Agreement shall be
binding upon the parties hereto and their respective successors and permitted
assigns.

[Remainder of Page Intentionally Left Blank]

 

3



--------------------------------------------------------------------------------

Please confirm the agreement between the Company and JJDC to the foregoing by
countersigning this Agreement in the space set forth below.

Very truly yours,

 

ACHILLION PHARMACEUTICALS, INC. By:   /s/ Mary Kay Fenton   Name: Mary Kay
Fenton   Title: Executive Vice President and   Chief Financial Officer

 

Acknowledged and agreed as of the date first set forth above:

JOHNSON & JOHNSON

INNOVATION-JJDC, INC.

By:   /s/ Salvatore Giovine   Name: Salvatore Giovine   Title: Senior Finance
Director and Assistant Treasurer

[Signature Page to Letter Agreement]